Citation Nr: 0530128	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include panic and depression.

2.  Entitlement to service connection for residuals of a 
left knee injury.

3.  Entitlement to service connection for chronic pain 
syndrome.


INTRODUCTION

The veteran served on active duty from June 1979 to 
December 1981.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which, in pertinent 
part, denied service connection for depression/panic 
disorder; a ligament injury, left knee; and chronic pain 
syndrome.

A VA Report of Contact dated in March 2004 includes the 
notation that the last correspondence sent from the 
veteran's attorney-representative to the veteran was 
returned as undeliverable.  The attorney withdrew his 
representation shortly thereafter, prior to the RO's 
certification of the appeal to the Board.  38 C.F.R. § 
20.608(a) (2005).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran contends that her variously diagnosed 
psychiatric disorder, left knee disability and chronic 
pain syndrome began during or as the result of service.  
She asserts that her psychiatric disorder is secondary to 
a condition acquired during service.  She further contends 
that she injured her left knee during physical training at 
Paris Island in either July or August of 1979.  She was 
able to return to duty within a week but claims to have 
reinjured it in June 1980 while attending AIT in 
Millington, Tennessee.  The veteran further claims that 
she was treated for a snapped posterior cruciate ligament 
(PCL) and a stretched anterior cruciate ligament (ACL), 
which required the application of a cast.  She recalls 
that in November 1980, she was once again placed in a cast 
and treated for chronic pain syndrome in El Toro, 
California.  The veteran also asserts that she has been 
required to wear a heel-to-toe cast several times during 
the 1980s (post service).

The veteran also alleges that she became addicted to 
prescribed narcotics and barbiturates and that she was 
treated for a chemical imbalance in September 1980 at the 
Seattle VA Medical Center.

In the veteran's application for service connection, she 
indicated that she was treated for her left leg from 1982-
1990 at Divine Providence, located on Rural Avenue in 
Williamsport, Pennsylvania.  She also noted that she 
sought treatment for drug dependency and mental health 
issues in 1983 at White Deer Run and Chit Chat West 
Rehabilitation, located in Williamsport, Pennsylvania, and 
a mental health facility in Walnut Creek, California.  As 
to the latter treatment center, it is not clear whether 
Chit Chat West Rehabilitation and White Deer Run are two 
separate facilities in Williamsport, whether they are the 
same facility at that location, or whether Chit Chat West 
Rehabilitation is the mental health facility identified by 
the veteran as being in Walnut Creek, California.

The only service medical record in the claims file is the 
veteran's entrance examination.  The Board remanded this 
case in November 2003 instructing the RO to contact the 
National Personnel Records Center (NPRC), and to contact 
the veteran for more specific information regarding 
treatment she has received while in service and post-
service.  The RO complied with the instructions of the 
remand.  The NPRC was unable to locate any additional 
records, and the veteran failed to respond to the RO's 
request for additional information.

The Board acknowledges that the RO has had some difficulty 
locating the veteran.  As noted above, a VA Report of 
Contact dated in March 2004 includes the notation that the 
last correspondence sent from the veteran's attorney-
representative to the veteran was returned as 
undeliverable.  The attorney withdrew his representation 
shortly thereafter, prior to the RO's certification of the 
appeal to the Board.  38 C.F.R. § 20.608(a) (2005).  
However, the RO did manage to contact the veteran by phone 
and she provided the RO with a new temporary address.

The Board has remanded this appeal again in October 2004, 
but the VBA AMC failed to comply with the remand 
directives.  Specifically, the remand requested the VBA 
AMC to contact the veteran to afford her an opportunity to 
appoint a representative and, after obtaining her consent, 
contact the treatment centers directly for the purpose of 
securing post-service medical records identified by the 
veteran when she originally filed her claims.  The VBA AMC 
subsequently sent the veteran a VCAA letter at her last 
known address.  It was not returned as undeliverable and 
she failed to respond.  However, the RO failed to comply 
with all of the Board's remand directives.  Specifically, 
the VBA AMC has not provided the veteran with an 
opportunity to appoint a representative, nor did it send 
consent forms for the specific purpose of securing the 
putative post-service medical evidence.  Simply put, 
notwithstanding the veteran's failure to respond to the 
VBA AMC's most recent VCAA letter, the generalized nature 
of the latter document does not satisfy the Board's 
directives.  The Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that, upon further review of the 
record, the VBA AMC should attempt to obtain morning/sick 
call reports and any records from the Surgeon General's 
Office for the period of the veteran's active duty service 
in the U.S. Marine Corps from June 1979 to December 1981.  
Under 38 C.F.R. § 3.159(c)(2), VA will make as many 
requests as are necessary to obtain relevant records from 
a Federal department or agency.  VA will end its efforts 
to obtain records from a Federal department or agency only 
if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile.  Id.  All efforts to obtain such morning and 
Surgeon General reports should be documented.

In view of the foregoing, this appeal must be remanded to 
the VBA AMC for the following development:

1.  The VBA AMC should attempt to 
obtain any sick call/morning reports 
and any records from the Surgeon 
General's Office that may be available 
for the veteran while she was on active 
duty in the Marine Corps from June 1979 
to December 1981.  All inquiries must 
be clearly documented in the veteran's 
claims folder.  In addition, all 
responses thereto must be associated 
with the veteran's claims folder, to 
include any negative responses. 

2.  The RO must make a diligent effort 
to contact the veteran for the purpose 
of providing her with an opportunity to 
appoint a representative and obtaining 
consent for the release of private 
medical records that are relevant to 
her appeal. (See # 3 below.)  

3.  In contacting the veteran for the 
purpose of obtaining consent to obtain 
private treatment records, the RO must 
specifically identify for the veteran 
the treatment facilities that she 
identified when she filed her claims.  
After ensuring that written consent has 
been obtained from the veteran, the VBA 
AMC should contact the Divine 
Providence medical facility located on 
Rural Avenue in Williamsport, 
Pennsylvania for the purpose of 
obtaining any medical records from 
1982-1990 regarding the veteran's 
alleged leg reconstruction and any 
other claimed disability.

The RO should also determine whether 
the White Deer Run and Chit Chat West 
Rehab facilities identified by the 
veteran are two different treatment 
centers or one facility in 
Williamsport, Pennsylvania and, if Chit 
Chat West Rehab is not in Williamsport, 
determine whether it is the mental 
health center located in Walnut Creek, 
California (see veteran's application 
for compensation received in June 
2000), for the purpose of obtaining any 
and all medical records reflecting 
treatment for any of the veteran's 
claimed disabilities.  Any records that 
are secured should be associated with 
the claims file. 

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claim.  38 U.S.C. § 
5103A(b)(2).

5.  Thereafter, the VBA AMC should 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claims.

6.  Thereafter, the VBA AMC should 
readjudicate the claims of entitlement 
to service connection for a psychiatric 
disorder, residuals of a left knee 
injury and chronic pain syndrome.

7.  If any benefit requested on appeal 
is not granted, the VBA AMC should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claims currently on appeal.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies her.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

